Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. This Office Action is in response to the amendment filed on 04/07/2021. Claims 1-23 are pending in this application. Claims 1, 15 and 22 are independent claims. This Action is made Final.

Allowable Subject Matter
2. Claims 22-23 are allowed.

Claim Rejections - 35 USC § 103
3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5. Claims 1, 2 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koch (US PGPub 20030055828), in view of Simonyi (US PGPub 20040225964), and further in view of Da Silva Neto (US PGPub 20150112469).


As per Claim 1, Koch teaches of  a method for efficiently managing configuration of modular control systems, the method comprising: detecting, by one or more processors, a communicative coupling between a workstation and a modular control system; (Fig 2 and par 38, When a network connection becomes available and the user accesses the master project over the network, the changes which were made by the user to the off-line project are synchronized or transferred to the master project.)
in response to the detected communicative coupling, determining whether an active project stored in a memory of the workstation matches a saved project stored in a memory of the modular control system, wherein each of the active project and the saved project includes a respective coordinated set of data for controlling operation of the modular control system; and when the active project and the saved project do not match: (Par 5, When such changes to the project are made during "off-line" operations, as recognized by the present inventors, what is needed is a method for synchronizing the master project to reflect the changes made by the user during off-line operations. And Par 53, Once the user has completed the operations to the off-line project, the user can then run the transcript management software in an on-line mode when a network connection is available, and the changes the off-line project will be transferred/synchronized to the master project on-line. Referring to FIG. 2, at operation 4, the user goes on-line with the project, and off-line changes are synchronized to the master project on-line. Furthermore, any changes to the master project are synchronized to the off-line project so the off-line project is current. Referring to FIG. 11, a sample display screen is shown wherein upon selecting a project to open during on-line operations, the user is asked through prompt 96 whether to synchronize this project, meaning that the changes made during the off-line session should be reflected into the master project, and vice versa, as described above. FIG. 12 illustrates a sample display screen during "on-line" operations after synchronization, )
Koch does not specifically teach, however Simonyi teaches of determining, by the one or more processors, whether the active project is correct for the modular control system, and when the active project is incorrect the modular control system, automatically providing, via an interactive user interface, a control for transferring at least a portion of the saved project from the memory of the modular control system to the memory of the workstation. (par 36, When the programmer later displays the source code, the source code along with the pending change can be displayed as shown in block 103. At that point, the change system gives the programmer an option to correct and commit the change, to leave it as pending, or to undo the change after realizing a mistake. This is better than what current structured editors do by refusing the change, since even when a change is not correct allowing it preserves the information of the user's intention, facilitating a future fix. Par 42, The controller provides a user interface through which a user can create, store, and modify source code. The controller may implement traditional structured editor techniques in addition to techniques made available as a result of the pending change list. The change source code component is invoked to allow a user to change the source code and to save unrecognized changes in a pending change list. Par 44, The component then determines whether the change is to be committed. If committed, then the component parses the source code with the change. If the source code with the change is syntactically correct, then the component effects the change. If the change is not syntactically correct or has not yet been committed, then the component stores the change in the pending change list associated with the source code. The component is passed a copy of the source code along with its associated pending change list. In block 1001, the component invokes the display source code component to display the source code along with the pending changes.)

Neither Koch nor Simonyi specifically, however Da Silva Neto teaches of detecting, by one or more processors, a communicative coupling between a workstation and a modular control system in a process plant; (par 13, retrieving process, operation or maintenance relevant data, firstly, a process plant model is utilized, e.g. a 2-D or 3-D model, and signal strengths of radio signals of field devices that are in range of the field monitor for wireless communication is determined, and secondly a distance calculator is used to determine a distance indication between the field monitor and the field devices being in range of the field monitor, which distance calculator makes use of the plant model identified and the determined signal strength of the radio signal of the individual field devices to calculate the respective distance indication. Par 19, servicing a wireless network in a process plant the strength of the radio signals between the mobile field monitor and the first field device and the strength of the radio signals between the mobile field monitor and the second field device are determined, and these signals' strengths and/or location information, e.g. based on a positioning system built-in the field monitor, and/or spatial orientation, e.g. based on a gyroscope built-in the field monitor, are used to determine a position for either a location of an antenna of the first and/or second field device or a location for a permanent gateway or repeater of radio signals between the first and the second field device in the specific wireless network of interest. Par 42, Additionally such a drone D which serves as a field monitor M can be used to measure the radio signal strength throughout a process plant P or at a certain place or area in the process plant. It’s obvious that field devices are detected in terms of their signals within the range to connect them for their functionalities.)
a respective coordinated set of data for controlling operation of the modular control system to perform a physical function in the process plant: (Par 4, Process control or data exchange in general can take place e.g. via a wired link between the field device. par 8, retrieving engineering, process, operation or maintenance relevant data of a process plant by way of a field monitor the problem is solved by way of a method for retrieving engineering, process, operation or maintenance relevant data of a process plant by way of a field monitor)
Therefore, it would have been obvious for one of ordinary skill in the before the effective filing date of the claimed invention to add detecting, by one or more processors, a communicative coupling between a workstation and a modular control system in a process plant; a respective coordinated set of data for controlling operation of the modular control system to perform a physical function in the process plant; a respective coordinated set of data for controlling operation of the modular control system to perform a physical function in the process plant, as conceptually seen from the teaching of Simonyi, into that of Koch because this modification can help detect and connect those available field devices in order to use them for their operational functionalities.

As per Claim 2, Koch does not specifically teach, however Simonyi teaches of the method of claim 1, further comprising, when the active project is incorrect for the modular control system: preventing the workstation from saving the active project in the memory of the modular control system. (par 9, If the programmer has specified a syntactically incorrect statement in the source code, then the compiler may stop its compilation and output an indication of the incorrect statement. Par 32, Because the pending change-system allows for the storing of changes that are not syntactically correct, a programmer can indicate a change to source code that makes it syntactically incorrect and have that change saved for later display and correction, rather than being forced to correct it immediately.)
Therefore, it would have been obvious for one of ordinary skill in the before the effective filing date of the claimed invention to add preventing the workstation from saving the active project in the memory of the modular control system, as conceptually seen from the teaching of Simonyi, into that of 


Re Claim 15, it is the system claim, having similar limitations of claim 1. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 1.

6. Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koch (US PGPub 20030055828), in view of Simonyi (US PGPub 20040225964), in view of Da Silva Neto (US PGPub 20150112469), and further in view of Balwani (US PGPub 20140317005).

As per Claim 3, Balwani teaches of the method of claim 1, further comprising, when the active project is incorrect for the modular control system: preventing the workstation from establishing a communication session using one or more protocols of a distributed control system. (par 336-337, In embodiments, transfer of the material is prevented if no authorization code is presented, or if an incorrect authorization code is presented. In embodiments, methods for authorizing the transfer of material comprise requiring a courier to present an authorization code and courier identification prior to transfer of material to the courier, where such authorization code is only provided to the courier upon the arrival of the courier at a designated transfer location at a designated time (e.g., within a designated time period), and authorizing the transfer of material upon presentation of proper authorization code and courier identification. In embodiments, transfer of material is prevented if no authorization code is presented, if an incorrect authorization code is presented, or if incorrect or insufficient courier identification is presented.)
Balwani, into that of Koch and Simonyi because this modification can help control the project to be partially transferred and used by the user for the efficient project management.

7. Claims 4 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koch (US PGPub 20030055828), in view of Simonyi (US PGPub 20040225964), in view of Da Silva Neto (US PGPub 20150112469) and further in view of Tanaka (US PGPub 20080040655).

As per Claim 4, Tanaka teaches of the method of claim 1, further comprising: when the active project is incorrect the modular control system, automatically providing a control via the user interface for selecting a different active projected from among a plurality of candidate active projects stored in the memory of the workstation. (par 13, a correction processor that stores, in advance, an area division direction and the number of area divisions as a layout candidate with respect to a table item separation error, a direction of a segment as a layout candidate with respect to a segment separation error, and a direction of the character string as a layout candidate with respect to a line separation error, inputting respective outputs of the layout information storage, document image storage and character information storage, outputting as display information, the layout candidate corresponding to the layout error flag, the document image and the character codes, selecting a correct layout candidate from among the layout candidates according to the output of the correction instruction input unit to output it, as reanalysis information, and correcting the character code having an error according to the output of the correction instruction unit)
Simonyi because this modification can help control the project to be partially transferred and used by the user for the efficient project management.

Re Claim 16, it is the system claim, having similar limitations of claim 4. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 4.

8. Claims 5 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koch (US PGPub 20030055828), in view of Simonyi (US PGPub 20040225964), in view of Da Silva Neto (US PGPub 20150112469), in view of Tanaka (US PGPub 20080040655), and further in view of Barton (US Patent 7933950).

As per Claim 5, Barton teaches of the method of claim 4, further comprising automatically generating a suggested name for the version retrieved from the memory of the modular control system based on a name assigned to the version stored in the memory of the modular control system. (col 20, lines 55-60, The Service Map's file name is generated from the Application ID and the Version Number defined within the source Definition File. For example, if the Application ID were TWO and the version Number were 15, the filename would be SM_TWO.sub.--15. Implementing Service Maps)
Therefore, it would have been obvious for one of ordinary skill in the before the effective filing date of the claimed invention to add automatically generating a suggested name for the version retrieved Barton, into that of Koch and Simonyi because this modification can help control the project to be partially transferred and used by the user for the efficient project management.

Re Claim 17, it is the system claim, having similar limitations of claim 5. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 5.

9. Claims 6-7 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koch (US PGPub 20030055828), in view of Simonyi (US PGPub 20040225964), in view of Da Silva Neto (US PGPub 20150112469), and further in view of Thorpe (US Patent 6873961).

As per Claim 6, Thorpe teaches of the method of claim 1, further comprising, when the active project and the saved project do not match: generating a list of items that conflict between the active project and the saved project, And providing controls via the user interface for selecting individual items in the list of items for transferring to the active project. (Claim 7. Apparatus of analyzing the progress of a project against a plurality of parameters comprising: first storage means for storing, for a predetermined list of different types of project parameters and planned values for successive times, and said project parameters and planned values related to at least one of lines of code, product requirements, and staff requirements;)
Therefore, it would have been obvious for one of ordinary skill in the before the effective filing date of the claimed invention to add when the active project and the saved project do not match: generating a list of items that conflict between the active project and the saved project, And providing controls via the user interface for selecting individual items in the list of items for transferring to the active Thorpe, into that of Koch and Simonyi because this modification can help control the project to be partially transferred and used by the user for the efficient project management.

As per Claim 7. Thorpe teaches of the method of claim 6, wherein the list of items is a first list of items, the method further comprising, when the active project and the saved project do not match: generating a second list of items included in the saved project and not included in the active project, and providing controls via the user interface for selecting individual items in the second list of items for transferring to the active project. (Claim 7. Apparatus of analyzing the progress of a project against a plurality of parameters comprising: first storage means for storing, for a predetermined list of different types of project parameters and planned values for successive times, and said project parameters and planned values related to at least one of lines of code, product requirements, and staff requirements;)
Therefore, it would have been obvious for one of ordinary skill in the before the effective filing date of the claimed invention to add generating a second list of items included in the saved project and not included in the active project, and providing controls via the user interface for selecting individual items in the second list of items for transferring to the active project, as conceptually seen from the teaching of Thorpe, into that of Koch and Simonyi because this modification can help control the project to be partially transferred and used by the user for the efficient project management.

Re Claim 18, it is the system claim, having similar limitations of claim 6. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 6.

.

10. Claims 8 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koch (US PGPub 20030055828), in view of Simonyi (US PGPub 20040225964), in view of Da Silva Neto (US PGPub 20150112469), in view of Tanaka (US PGPub 20080040655),  and further in view of Hathaway US PGPub 20150082224)

As per Claim 8, Hathaway teaches of the method of claim 4, further comprising, for each item in the list of items: providing an indication of at least one of (i) item name, (ii) item type, (iii) configuration type, and (iv) timestamp of a last edit of the item. (par 4, Providing support for such projects, the software application may be required to provide an array of data analytical tools and to access and store different types of data at different times and points of a project. For example, a user engaged in a quality improvement process may benefit from data analysis at different points in a process improvement cycle.  par 47, In this embodiment, Study 324 refers to a stored computing event--the initiation of the Tool function to perform data analysis on target data. Thus, a Study 324 stored in Studies Database may include the Tool function selected and any relevant parameters, the target data, and the results or Output, user-associated data or information (including relevant conclusions), and time-stamped history.)
Therefore, it would have been obvious for one of ordinary skill in the before the effective filing date of the claimed invention to add  providing an indication of at least one of (i) item name, (ii) item type, (iii) configuration type, and (iv) timestamp of a last edit of the item, as conceptually seen from the Simonyi because this modification can help control the project to be partially transferred and used by the user for the efficient project management.

Re Claim 20, it is the system claim, having similar limitations of claim 8. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 8.

11. Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koch (US PGPub 20030055828), in view of Simonyi (US PGPub 20040225964), in view of Da Silva Neto (US PGPub 20150112469), and further in view of Hathaway US PGPub 20150082224).

As per Claim 9. Hathaway teaches of the method of claim 1, wherein determining whether the active project and the saved project match includes comparing, by the one or more processors, respective timestamps of the active project and the saved project. (par 4, Providing support for such projects, the software application may be required to provide an array of data analytical tools and to access and store different types of data at different times and points of a project. For example, a user engaged in a quality improvement process may benefit from data analysis at different points in a process improvement cycle. Par 47, In this embodiment, Study 324 refers to a stored computing event--the initiation of the Tool function to perform data analysis on target data. Thus, a Study 324 stored in Studies Database may include the Tool function selected and any relevant parameters, the target data, and the results or Output, user-associated data or information (including relevant conclusions), and time-stamped history.)
Therefore, it would have been obvious for one of ordinary skill in the before the effective filing date of the claimed invention to add comparing, by the one or more processors, respective timestamps of Simonyi because this modification can help control the project to be partially transferred and used by the user for the efficient project management.

12. Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koch (US PGPub 20030055828), in view of Simonyi (US PGPub 20040225964), in view of Da Silva Neto (US PGPub 20150112469), and further in view of Bergbauer (US PGPub 20150089021).

As per Claim 10, Bergbauer teaches of the method of claim 1, further comprising: receiving, via the user interface, a command to disconnect the workstation from the modular control system, and in response to the command, automatically providing a control for transferring at least a portion of the active project to the memory of the workstation as a new version of the saved project. (par 75, As an example, SoS method may implement a server-side interim storage, for example, via a process such as: A user works on an individual project. As part of a workflow, the user saves work to the individual project (e.g., either explicitly via a save command, or implicitly, if the application supports an auto-save feature). In such an example, without particular user interaction, the application (e.g., a module of the application or associated with the application) may perform the following, for example, asynchronously (e.g., to avoid impacting the user): (a) connect to a remote repository's staging area for this individual project; (b) determine the difference between last data send to the staging area and data saved in the local project (e.g., local data storage, etc.); (c) create one or more batches of data to send to the staging area; (d) save the one or more batches until complete or until interrupted (e.g., if a user device disconnects from a network); (e) track last batch successfully saved to staging area; and (f) where a network interruption has occurred and where re-established (e.g., restored, etc.), one or more batch transfers may be resumed. In such an example, a data validation option may exist, however, an option may exist (e.g., as a default) )
Therefore, it would have been obvious for one of ordinary skill in the before the effective filing date of the claimed invention to add receiving, via the user interface, a command to disconnect the workstation from the modular control system, and in response to the command, automatically providing a control for transferring at least a portion of the active project to the memory of the workstation as a new version of the saved project., as conceptually seen from the teaching of Bergbauer, into that of Koch and Simonyi because this modification can help control the project to be partially transferred and used by the user for the efficient project management.

13. Claims 11 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koch (US PGPub 20030055828), in view of Simonyi (US PGPub 20040225964), in view of Da Silva Neto (US PGPub 20150112469), and further in view of Mishra (US Patent 7127707).

As per Claim 11. Mishra teaches of the method of claim 1, further comprising: providing a first control for transferring at least a portion of the active project to the memory of the workstation as a new version of the saved project, and providing a second control for deploying the active project stored in the memory of the modular control system so that the modular control system begins to operate in accordance with the data in the saved project. (Col 5, lines 50-60, wherein source code developed using one IDE can be compiled to execute successfully on a RE associated with another IDE. Of course, as described herein, exemplary methods, devices, and/or systems may help to upgrade or migrate anywhere from a portion of an application’s or project’s source code to all of an application’s or package's source code. Col 7, lines 40-45, FIG. 6 shows an exemplary upgrade wizard 410. The upgrade wizard 410 facilitates migration of a )
Therefore, it would have been obvious for one of ordinary skill in the before the effective filing date of the claimed invention to add providing a first control for transferring at least a portion of the active project to the memory of the workstation as a new version of the saved project, and providing a second control for deploying the active project stored in the memory of the modular control system so that the modular control system begins to operate in accordance with the data in the saved project, as conceptually seen from the teaching of Mishra, into that of Koch and Simonyi because this modification can help control the project to be partially transferred and used by the user for the efficient project management.

As per Claim 14, Mishra teaches of the method of claim 1, wherein providing the control for transferring at least a portion of the saved project from the memory of the modular control system to the memory of the workstation includes providing a control for retrieving an entirety of the saved project from the memory of the modular control system into a new active project to be stored in the memory of the workstation. (Col 5, lines 50-60, wherein source code developed using one IDE can be compiled to execute successfully on a RE associated with another IDE. Of course, as described herein, exemplary methods, devices, and/or systems may help to upgrade or migrate anywhere from a portion of an application’s or project’s source code to all of an application’s or package's source code. Col 7, lines 40-45, FIG. 6 shows an exemplary upgrade wizard 410. The upgrade wizard 410 facilitates migration of a project, source code (e.g., a portion or entire), etc., to a foreign IDE or for subsequent execution on a foreign RE or OS. The upgrade )
Therefore, it would have been obvious for one of ordinary skill in the before the effective filing date of the claimed invention to add retrieving an entirety of the saved project from the memory of the modular control system into a new active project to be stored in the memory of the workstation, as conceptually seen from the teaching of Mishra, into that of Koch and Simonyi because this modification can help control the project to be partially transferred and used by the user for the efficient project management.

14. Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koch (US PGPub 20030055828), in view of Simonyi (US PGPub 20040225964), in view of Da Silva Neto (US PGPub 20150112469), and further in view of Rice (US PGPub 20110055891).

As per Claim 12. Rice teaches of the method of claim 1, further comprising: in response to the detected communicative coupling: automatically requesting, via the user interface, authentication information for accessing the modular control system, and preventing access to the modular control systems when the authentication information is incorrect. (par 29 and 37, If, it is determined (at step 20) that the user is not authorized, appropriate action is taken at step 22. Appropriate action can include any type of appropriate action. For example, appropriate action can include any combination of: reporting the location of the device to the network, powering down the device, preventing access to a file or files,)
Therefore, it would have been obvious for one of ordinary skill in the before the effective filing date of the claimed invention to add in response to the detected communicative coupling: automatically Rice, into that of Koch and Simonyi because this modification can help control the project to be partially transferred and used by the user for the efficient project management.

15. Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koch (US PGPub 20030055828), in view of Simonyi (US PGPub 20040225964), in view of Da Silva Neto (US PGPub 20150112469), and further in view of Zoller (US Patent 10778330).

As per Claim 13, Zoller teaches of the method of claim 1, further comprising: in response to the detected communicative coupling: determining whether network settings for the workstation are correct, and when the network settings for the workstation are incorrect, providing an interactive control for applying corrected network settings. (Col 10, lines 26-46, In an alternative embodiment with a multi-channel architecture, where lighting system 330 has been determined to have been communicating on the wrong channel, the lighting controller 335, in step S456, reconfigures its settings to communicate over the correct channel. In such an embodiment, the lighting controller 335 may receive, from the mobile device 150, a channel identifier specifying the "correct" channel for communication. The lighting controller 335 then uses the received channel identifier to determine the range of frequencies corresponding to the specified channel, and changes its settings to transmit and receive data over a frequency within that range.  By step S458, the lighting system 330 should be configured to send and receive data using the correct network identifier and/or over the correct channel. Accordingly, in the preferred embodiment, the lighting )
Therefore, it would have been obvious for one of ordinary skill in the before the effective filing date of the claimed invention to add in response to the detected communicative coupling: determining whether network settings for the workstation are correct, and when the network settings for the workstation are incorrect, providing an interactive control for applying corrected network settings, as conceptually seen from the teaching of Zoller, into that of Koch and Simonyi because this modification can help control the project to be partially transferred and used by the user for the efficient project management.


16. Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koch (US PGPub 20030055828), in view of Simonyi (US PGPub 20040225964), in view of Da Silva Neto (US PGPub 20150112469), and further in view of Urban (US PGPub US PGPub 20140244329).

As per Claim 21, Urban teaches of the computing device of claim 19 implemented as a portable standalone computer storing a plurality of projects for multiple modular control systems. (par 195, In one embodiment, the GUI 144 allows the worker 118 the capability to press a graphical button when viewing their projects on the mobile target network device 12 to then have the coordinates of next new work project to be automatically sent to the worker's 118 navigation device (e.g., portable standalone  GPS unit with Wi-Fi or cellular phone based GPS service (i.e. VZ Navigator),etc.) without the working 118 having to type in the location coordinates.)
Simonyi because this modification can help control the project to be partially transferred and used by the user for the efficient project management.

Response to Arguments
17. Applicant’s arguments with respect to claim(s) 1 and 15 and their dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







/JAE U JEON/Primary Examiner, Art Unit 2193